Citation Nr: 1500240	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-46 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

2.  Entitlement to an initial compensable rating for degenerative joint disease of the lumbar spine. 

3.  Entitlement to an initial compensable rating for degenerative joint disease of the left wrist. 

4.  Entitlement to an initial compensable rating for degenerative joint disease of the right shoulder. 

5.  Entitlement to an initial compensable rating for left foot plantar fasciitis with calcaneal spur. 

6.  Entitlement to an initial compensable rating for right foot plantar fasciitis with calcaneal spur. 

7.  Entitlement to an initial compensable rating for left knee osteoarthritis. 

8.  Entitlement to an initial compensable rating for right knee osteoarthritis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to August 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction resides with the St. Petersburg, Florida RO.  This appeal was processed using the Veterans Benefits Management System (VBMS) and the "Virtual VA" system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher initial ratings for his service-connected cervical spine, lumbar spine, bilateral knee, bilateral foot, right shoulder, and left wrist disabilities.  Upon review of the claims file, the Board finds there is a further duty to assist the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was last afforded a medical examination in April 2009, over five years ago, and in conjunction with discharge from service.  The Veteran has consistently reported that the April 2009 examiner did not conduct proper range of motion testing for his disabilities (e.g., range of motion testing using a goniometer).  See November 2009 notice of disagreement, October 2010 VA Form 9, and the November 2014 Board Hearing Transcript at pg. 3.  The Veteran also stated that he was taking pain medication at the time of the April 2009 examination; as such, he contends that his pain level regarding the disabilities noted on examination were inaccurate.  He also testified that his symptoms regarding the cervical and lumbar spine disabilities have worsened since the April 2009 medical examination.  See November 2014 Board Hearing Transcript at pgs. 5, 16.

The Veteran further testified that he was not receiving any treatment at a VA facility for his disabilities and stated that his chiropractor had not performed any range of motion testing for his disabilities.  See November 2014 Board Hearing Transcript at pgs. 14-15.  

The Board finds that a new VA examination is warranted in order to assist in determining the current severity of his cervical spine, lumbar spine, bilateral knee, bilateral foot, right shoulder, and left wrist disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination in order to assess the current severity of his cervical spine, lumbar spine, bilateral knee, bilateral foot, right shoulder, and left wrist disabilities. Any and all indicated evaluations, studies and tests deemed necessary (including range of motion testing using a goniometer) should be conducted.  The relevant documents in the electronic claims file should be reviewed by the VA examiner in connection with the examination.

2.  Thereafter, the issues should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




